Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant elected group I, claims 1-11, and 18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-9, 11, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kalkunte (US Pub No. 2020/0162980).
Claim 1, Kalkunte discloses a method, comprising: inputting, by a system comprising a processor (See par [0071] “wireless station 305 include one processor in print circuit board”), phase information corresponding to wireless power transmission into a neural network framework (par [0085] “information by wireless power transmission frequency to modify the phase and gain values into neural network”); and obtaining distance information representative of a distance from a wireless power transmitter to an object as output from the neural network framework (par [0085, 0153-0154] “distance information representative of a distance from a wireless power transmitter to an object as output from the neural network framework which applied by device 630a-630n include a combination of multiple input or output devices. For example, the machine learning model can be trained to output one or more new beam configurations (e.g., phase and gain values for one or more elements of a RF array 310) based on the feedback information received by the control channel communicator 325”).
Claim 2, Kalkunte further discloses the method of claim 1, wherein the obtaining the distance information representative of the distance from the wireless power transmitter to the object comprises obtaining the distance information representative of the distance from the wireless power transmitter to the object in a sensed environment (See Fig. 3A, and par [0091]). 
Claim 3, Kalkunte further discloses the method of claim 1, wherein the obtaining the distance information representative of the distance from the wireless power transmitter to the object comprises obtaining the distance information representative of the distance from the wireless power transmitter to a wireless power receiver (par [0091-0092]). 
Claim 4, Kalkunte further discloses the method of claim 1, wherein the obtaining the distance information representative of the distance from the wireless power transmitter to the object comprises obtaining reflected distance information representative of the distance from the wireless power transmitter to the object and back to a wireless receiver adjacent the wireless power transmitter (par [0092-0093]). 
Claim 5, Kalkunte further discloses the method of claim 1, further comprising, modifying power of a subsequent wireless power transmission based on the distance information (par [0073]). 
Claim 6, Kalkunte further discloses the method of claim 1, further comprising, mapping an environment comprising the object based on the distance information (par [0095]). 
Claim 7, Kalkunte further discloses the method of claim 1, further comprising, obtaining signal strength information corresponding to the wireless power transmission, and using the signal strength information to verify the distance information (par [0083]). 
Claim 8, Kalkunte further discloses the method of claim 1, further comprising, transmitting signals to produce the phase information via an array of transmitting antennas, and receiving the signals at a receiving antenna (par [0083]). 
Claim 9, Kalkunte further discloses the method of claim 1, further comprising, transmitting signals to produce the phase information via an antenna array comprising transmitting antennas and a receiving antenna that receives the signals (par [0085]). 
Claim 11, Kalkunte further discloses the method of claim 1, further comprising, training the neural network framework using supervised learning (par [0085]).
Claim 18, the claim is rejected for the same reasons as set forth in claim 1.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920. The examiner can normally be reached 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LESTER KINCAID can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC H DOAN/               Primary Examiner, Art Unit 2646